Citation Nr: 1411404	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's petition to reopen his claim for service connection for epididymitis. 

The Veteran appealed, and in May 2010, the Board reopened the claim, and remanded the claim for additional development.


FINDING OF FACT

That Veteran's epididymitis is related to active duty service. 


CONCLUSION OF LAW

Epididymitis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for epididymitis.  The Veteran has reported that he first began experiencing scrotum pain during service, and that he has since periodically experienced the same pain.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  

The Veteran's service treatment records reveal that he tested positive for gonorrhea in August 1967.  A March 1968 treatment note indicates that the Veteran had been diagnosed with epididymitis a month prior, and had responded to bed rest and tetracycline, but that his symptoms recurred after he returned to active duty.  The doctor diagnosed him with epididymitis, noting that he had swelling and tenderness of the left lower pole of the epididymis, and ordered that he be transferred to the hospital ship, the U.S.S. Repose, for treatment.  The following day, the hospital ship urologist noted that the Veteran had developed left scrotum pain two months earlier, had responded to bed rest and tetracycline, and had then had recurring symptomotology.  After examining the Veteran, the urologist reported that the Veteran had very minimal evidence of epididymitis.  During follow-up treatment ten days later, a doctor reported that the Veteran had definite tenderness in the direction of the left epididymis, but noted that all of his previous laboratory test results were within normal limits.  The doctor went on to diagnose him with resolving left epididymitis and recommended continued scrotal support.  In September 1968, the Veteran was treated for scrotal pain.  The doctor noted that the Veteran's epididymis was extremely tender, and diagnosed him with left epididymitis and a ring worm infection of the right groin.  During follow-up treatment several days later, the doctor noted that the Veteran had been hospitalized for epididymitis for two days, and was being treated with bed rest and tetracycline.  A physical examination revealed that the Veteran was very tender on the left testicle.  Two days later, the doctor noted that the Veteran had been undergoing tetracycline treatment for "chronic epididymitis, left testicle" for the past 20 days with a poor response, diagnosed him with epididymitis of the left testicle, and advised him to complete bed rest until all of his tenderness was gone.  In October 1969, the Veteran was again diagnosed with gonorrhea.  The Board also notes that an undated discharge note is of record, which indicates that the Veteran had been diagnosed with epididymitis and notes that he was being discharged to restricted duty for six days, and was advised to take tetracycline for 12 days and use a heat paid on his scrotum every night for 5 days.  Finally, at his March 1970 separation examination, the Veteran was noted to have a normal genitourinary system.

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1988 and 2012.  This evidence includes a July 1988 VA progress note, which reflects that the Veteran was noted to have left testicular swelling.  The diagnoses included epididymitis.  

An April 1996 VA hospital admittance report notes that the Veteran had a 2.5 centimeter firm, mobile, cystic mass on the left testicle.  

In June 1996, the Veteran was afforded a VA examination of the testes.  The doctor noted that the Veteran had bilateral intertrigo of the groin. 

In June 2004, the Veteran sought VA treatment for a nodular lesion of the left testicle.  An ultrasound of the left testicle revealed two small (i.e., 2 millimeter) intra-testicular cysts on the left side; calcification on the right epididymal head, which was determined to likely be sequela of previous inflammation; and small bilateral hydroceles, greater on the left than the right. 

In July 2007, the Veteran sought treatment for scrotal pain, and an ultrasound of the testicles conducted at that time revealed that the Veteran had a simple cyst of the left testicle measuring 3 millimeters in size, an 8-millimeter left epididymal head cyst, a 5-millimeter right epididymal tail cyst, bilateral varicocele, and bilateral hydrocele that was greater on the left than the right.  The interpreting doctor also noted that serpiginous structures were seen at the left epididymal tail with no definite blood flow, and that this had been seen on the June 2004 ultrasound. 

During follow-up treatment in August 2007, the Veteran reported that he had been experiencing hemiscrotal discomfort for approximately 5 months.  On examination, he had a small epididymal tail cyst on the left side, and a serpiginous structure, both of which were non-tender and which the doctor felt to be epididymitis; an 8-millimeter epididymal head cyst that was quite tender to palpation; and sub-clinical hydroceles.  Based on his examination, the doctor diagnosed the Veteran with an infected epididymal cyst on the left side of the testicle, for which he prescribed two weeks of Bactrim. 

In February 2008, a VA doctor provided a history of the Veteran's testicle condition, reporting that he had been seen in July 2007 for possible epididymitis vs. hydrocele vs. mass, that a July 2007 ultrasound had revealed bilateral hydrocele; and that at his follow-up consultation, the Veteran was noted to have a possible infected epididymal cyst on the left testicle.  The doctor noted that the Veteran's service treatment records revealed that he had been treated for epididymitis, and several gonorrhea infections during service in Vietnam, and reported that the Veteran had, in fact, been transported to the U.S.S. Repose in Da Nang Harbor for treatment.  The doctor went on to note that the Veteran now reported having similar pelvic and perinial pain, for which he was prescribed another 14-day course of Bactrim.  Finally, the doctor stated that he hoped that the Veteran's treatment, along with his records showing treatment for epididymitis in service would assist him in having this condition service connected. 

In March 2008, the Veteran sought follow-up treatment for his epididymitis from a VA urologist. The urologist noted that a review of the record indicated that the Veteran had been treated for acute left epididymitis during service in 1968.  The urologist also noted that the Veteran had received intermittent treatment for left scrotal discomfort since 1968, including recent treatment in August 2007, and that a July 2007 ultrasound revealed a cyst of the left epididymal head and serpiginous structures on the tail of the left epididymis.  The Veteran reported that he managed his intermittent left scrotal pain with scrotal support and heat packs.  Based on his examination, the urologist diagnosed the Veteran with chronic left epididymitis with intermittent left scrotal pain, and went on to provide the opinion that it was "certainly possible" that the Veteran's chronic left epididymitis was the result of the acute left epididymitis that he developed during service in 1968. 

In May 2008, a VA medical opinion regarding the Veteran's epididymitis was obtained.  At the outset, the VA physician noted that she had reviewed the Veteran's claims file, and indicated that, because the Veteran had recently undergone a urology visit, no further physical examination was necessary.  The physician noted that the Veteran was treated for epididymitis on two occasions during service in 1968, but that epididymitis was not noted at his March 1970 separation examination.  The physician also reported that the Veteran had not complained of epididymitis at his January 1989 VA examination, and that there were no further complaints of scrotal pain until July 2007, when he reported having scrotal pain for the past five months.  Additionally, the physician noted that, in March 2008, a VA urologist had diagnosed the Veteran with chronic left epididymitis with intermittent left scrotal pain and had provided the opinion that this condition could possibly be the result of the acute left epididymitis that the Veteran developed in service.  The physician then went on to report that the March 2008 VA urologist's opinion had been based on the Veteran's reports of a continuity of symptomatology since 1968, which were not supported by the evidence in the claim's file, which failed to show a recurring problem or a continuity of care/treatment for epididymitis.  The physician also stated that he could not reconcile the Veteran's reports of a continuity of symptomatology with his August 2007 report of pain for only five months.  The physician concluded that while it may be possible that the Veteran's chronic left epididymitis was the result of the acute left epididymitis he developed in service, it was less likely than not that the two were related.

A VA examination report, dated in October 2010, shows that the examiner indicated that the Veteran's claim file had been reviewed.  The Veteran was noted to have in-service treatment for epididymitis in 1968, and that he reported having flare-ups of left testicular pain two to three times per year, beginning the year following his discharge.  He reported that he had received treatment at VA for his symptoms in the 1970s and 1980s "on a number of occasions."  He stated that his treatment had included scrotal supports, and antibiotics.  The examiner noted the following: there was no record of relevant treatment between 1968 and 2007, although there was treatment for a testicular cyst in 1996.  Bilateral intertrigo was also found at this time, but this was a skin condition external to the scrotum and this condition was not relevant to his claim.  The Veteran's bilateral hydrocele and epididymal tail cyst, and serpiginous structures, were diagnosed in 2007; these conditions are unrelated to his present complaints, and his in-service complaints of epididymitis during service.  His epididymal tail cysts are consistent residuals of previous infections, which would be consistent with recurrent epididymitis.  The serpiginous structures (identified on ultrasound) are consistent with simply epididymal duct structures.  The cyst mass on the left testicle identified in 1996 would be consistent with the testicular cyst identified by ultrasound in 2007.  Given the foregoing, the epididymal tail cysts and serpiginous structures are supportive of epididymitis, and they are therefore the only identifiable structural components considered in the opinion.  The Veteran's remaining testicular disorders are unrelated to the Veteran's current complaints of recurrent testicular pain, as associated with recurrent epididymitis.  The Veteran asserted that his report of a 5-month history of symptoms in an August 2007 treatment report was in reference to how long his current flare-up had been in existence.  The Veteran repeated that he had "recurrent problems throughout the 1970s, 1980s, 1990s and into the present."  Any such documentation of these treatments (at the Jacksonville VAMC) would be in paper records which were not available for review; the claims folder had been reviewed, and it did not include records prior to 1996, and CPRS (Computerized Patient Record System ) notes, "which did not lend any substance until 2007."  The impressions were left epididymal cyst, bilateral hydroceles, and bilateral varicoceles.  The examiner stated that episodes of initial acute epididymitis can lead to chronic recurrence of epididymitis, that the Veteran was treated during service two times for epididymitis, and that although there was no documentation of record to show treatment during the 1970s-1990s, given the Veteran's reported history (of multiple treatments during that time), it was at least as likely as not that his current recurrent left scrotal pain, as a result of recurrent epididymitis, is related to his initial manifestations of epididymitis while in the service in 1968.  However, the examiner further stated that, "If one disregards the Veteran's verbal history of recurrent problems in the 1970s, 1980s and 1990s, and only depends upon documentation verifiable within the claims folder and CPRS notes present for review, one would have to state that he could not say that the present recurrent left scrotal pain secondary to epididymitis is secondary to his documented left epididymitis while in the service without resorting to sheer speculation, given the fact that one could certainly have an episode of epididymitis 40 years prior and then have a second episode of epididymitis in the recent past, which could be totally unrelated to a previous infection."

A VA disability benefits questionnaire (DBQ), dated in June 2012, shows that a VA health care specialist indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran was treated for epididymitis on two occasions during service in 1968, and there was no additional treatment.  Following service, in July 2007, the Veteran reported having a five-month history of scrotal pain.  At that time, he was found to have a possible infected epididymal cyst.  A March 2008 report notes chronic left epididymitis with intermittent left scrotal pain.  The Veteran had two episodes of epididymitis while in service.  There are no documented episodes until 2007.  The health care specialist indicated that she agreed with the October 2010 VA opinion, to the extent that the examiner concluded that it is less likely as not that the two are related.  The Veteran's testicular cysts, bilateral hydrocele, epididymal tail cysts, and serpiginous structures, are unrelated to his initial episodes of epididymitis while in service.  

The Board finds that service connection is warranted for epididymitis.  The Veteran was treated for this condition twice during service in 1968.  He has reported that following service he had ongoing symptoms of, and received multiple treatments for, testicular/scrotal symptoms between the 1970s and the 1990s.  In May 2010, a VA examiner essentially concluded that if these reports were credible, it is at least as likely as not that his current recurrent left scrotal pain, and recurrent epididymitis, are related to his initial manifestations of epididymitis while in the service in 1968.  See also March 2008 opinion in VA progress note, (urologist's opinion stating, "It is certainly possible that the chronic left epididymitis is the result of the acute left epididymitis that the PT (patient) developed in 1968 while on Active Duty").  In this regard, the claim file contains very few medical records dated prior to 1996.  In June 2012, the RO issued a memorandum in which it concluded that treatment reports for the Veteran from the Jackson VAMC, dated between 1970 and 1996, could not be obtained, and that any further attempts would be futile.  Under the circumstances, the Board can find no basis to conclude that the Veteran, whose awards include the Combat Infantryman Badge, is not credible.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) (lay persons are competent to give evidence about what they see and/or experienced).  Furthermore, his explanation for his reported five-month history of symptoms in the July 2007 VA report is considered to be plausible.  The Board further notes that among the few medical treatment reports that are of record dated between 1970 and 1996, there is a 1988 report which shows that the Veteran was treated for epididymitis.  This evidence therefore tends to corroborate the Veteran's reported history.  Similarly, a March 1996 report shows that the Veteran reported that his scrotal cyst had appeared at the time he sustained "a scrotal injury in VN" (Vietnam).  Although service connection is no longer available under a "continuity of symptomatology" theory in cases such as this, a post-service medical history may be relevant to the determination of whether or not there was a chronic condition during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  In this case, the evidence shows that the Veteran's symptoms were so severe during service that he had to be evacuated to a hospital ship for hospitalization.  There is also a notation that he underwent tetracycline treatment for "chronic epididymitis, left testicle" for a 20-day period (emphasis added).  A VA physician has indicated that it is possible that his current symptoms are related to his service, and the May 2010 VA examiner's opinion, essentially conditioned upon a finding of credibility, is favorable to the claim.  The Veteran has been found to be credible.  Finally, the Board has considered the May 2008 and June 2012 VA opinions against the claim.  However, the Board notes that the June 2012 VA health care specialist incorrectly stated that there were no relevant treatment reports dated prior to 2007, thereby overlooking the 1988 report of epididymitis, and the findings of a left testicular/scrotal cyst in 1996, and improperly disregarded the Veteran's reported history.  The May 2008 VA opinion suffers from similar defects, as the examiner appears to have disregarded the Veteran's reported history of symptoms following service, and concluded that there was no relevant medical evidence dated prior to 2007.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that service connection for epididymitis is warranted.  

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.


ORDER

Service connection for epididymitis is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


